Citation Nr: 1129677	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, on direct, presumptive, and secondary bases.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for Ghon's complex of the left lung.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for anemia.

7.  Entitlement to service connection for hyperlipidemia.

8.  Entitlement to service connection for a left knee disorder on direct, presumptive, and secondary bases.

9.  Entitlement to service connection for a right ankle disorder.

10.  Entitlement to service connection for a left ankle disorder.

11.  Entitlement to service connection for a right foot disorder.

12.  Entitlement to service connection for a left foot disorder.

13.  Entitlement to service connection for abnormal eye movement.

14.  Whether new and material evidence has been received to reopen a claim seeking service connection for hypertension.

15.  Whether new and material evidence has been received to reopen a claim seeking service connection for head injury residuals.

16.  Whether new and material evidence has been received to reopen a claim seeking service connection for a low back disorder.

17.  Entitlement to an increased disability rating for chronic sclerosing osteomyelitis and shortening of the right femur, rated at 10 percent prior to January 17, 2006 and 30 percent since January 17, 2006. 

18.  Entitlement to an increased disability rating for degenerative joint disease of the right knee, rated at 10 percent. 

19.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1972 to April 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from December 2004, April 2007, January 2008, and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Acting Veterans Law Judge, sitting at the RO, in April 2011.  A transcript of the hearing is associated with the claims file.

The Board notes that the claim for service connection for depression on a secondary basis has been disposed of differently than the claim for service connection for a psychiatric disorder other than PTSD on direct and presumptive bases.  This is entirely appropriate.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  This is also consistent with precedent establishing that a claim for service connection on a secondary basis is considered a new claim where a claim on a direct basis was previously denied.  Harder v. Brown, 5 Vet. App. 183 (1993).

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. §19.9(b)(2010).

The issues of entitlement to an increased disability rating for chronic sclerosing osteomyelitis and shortening of the right femur, entitlement to an increased disability rating for degenerative joint disease of the right knee, entitlement to service connection for a psychiatric disorder on a secondary basis, entitlement to service connection for a left knee disorder, entitlement to service connection for right and left foot and ankle disorders, whether new and material evidence has been received to reopen claims seeking service connection for a back disorder, hypertension, and head injury residuals, and entitlement to a TDIU, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues decided herein has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  A PTSD stressor has not been verified and is not verifiable.

4.  The Veteran did not sustain an injury or disease in service involving a psychiatric disorder, bronchitis, Ghon's complex, sleep apnea, anemia, or hyperlipidemia.

5.  Symptoms of a psychiatric disorder, bronchitis, Ghon's complex, sleep apnea, anemia, or hyperlipidemia, were not chronic in service.

6.  A psychosis did not became manifest within a year of service separation.

7.  Symptoms of a psychiatric disorder, bronchitis, Ghon's complex, sleep apnea, anemia, or hyperlipidemia, have not been continuous since service separation.

8.  PTSD, a psychiatric disorder other than PTSD, bronchitis, Ghon's complex, sleep apnea, anemia, and hyperlipidemia, are not related to active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304 (2010).

2.  A psychiatric disorder other than PTSD was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Bronchitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Ghon's complex was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  Anemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

7.  Hyperlipidemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a letter dated in October 2004, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection for disabilities of the ankles and feet, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Notice regarding the claim for depression was provided in September 2007.  Notice regarding the claims for PTSD, bronchitis, Ghon's complex, sleep apnea, anemia and hyperlipidemia was provided in February 2009.  The September 2007 and February 2009 notice included provisions for disability ratings and for the effective date of the claims.  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Judge elicited testimony regarding current VA treatment, including physical therapy, as well as the locations where VA treatment has been obtained.  The Veteran's symptomatology and history was discussed in detail, and testimony concerning his level of impairment was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, records from the Social Security Administration (SSA), and the Veteran's written statements and personal hearing testimony.

Subsequent to the hearing, additional medical records were submitted by the Veteran's representative along with a waiver of the Veteran's right to have that evidence considered initially by the RO.  Accordingly, a remand is not required on that basis.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination as to nexus with respect to the claims for right ankle, left ankle, right foot, left foot, bronchitis, a psychiatric disorder, PTSD, Ghon's complex, sleep apnea, anemia, or hyperlipidemia.  The law provides that VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, the Board finds that a VA examination is not necessary in order to decide these claims.  The Veteran's service treatment records are devoid of any complaints or treatment for injury or disease of the ankles, feet, or respiratory system, psychiatric symptoms, sleep apnea, anemia or cholesterol problems, and the Veteran was clinically normal regarding all systems except the right femur at service separation.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury involving these claims.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and active service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating these claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Regarding the claim for PTSD, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

As will be addressed in detail below, the Board has found that the Veteran did not engage in combat, and that he did not serve in Vietnam or any other combat zone.  Moreover, the Board has found that the Veteran's assertions in this regard are not credible.  His other reported stressors involve routine activities of service and training, and do not suggest fear of hostile military or terrorist activity.  Accordingly, the amended provisions do not apply in this case.  

Service Connection - In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and a psychosis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

PTSD/Depression

The Board finds that the Veteran did not engage in combat with the enemy, and does not have a verified or verifiable in-service stressor that could support service connection for PTSD.  Indeed, the Veteran's assertions regarding combat have been entirely inconsistent.  In a September 2007 social work note, the Veteran reported that he did not engage in combat, but participated in a clean-up crew that tagged dead bodies.  His hearing testimony did not suggest engagement in combat or presence in Vietnam, although he did mention seeing dead bodies.  However, in numerous other treatment notes, he reported that he engaged in combat in Vietnam.  Oddly, the report of a private examination in December 2009 includes the Veteran's assertion that he was in Vietnam in the early part of 1970.  Of course, this is 2-years prior to enlistment when the Veteran would have been only 16 years of age.  

The Veteran's service personnel records reveal that he was never stationed in Vietnam.  Those records account for his location throughout his career.  They show that, from the time of enlistment in September 1972 until May 1974, he was stationed in the U.S., and from May 1974 through the end of his stint in the Army, he was stationed in Germany.  The Veteran served in the Marines from December 1975 to April 1979, and that period was spent in the U.S. and Japan.  

Moreover, the Veteran's DD-214 shows no medals or commendations that would typically be awarded to individuals stationed in Vietnam, whether or not they engaged in combat.  For example, the Republic of Vietnam Campaign Medal was awarded to all service personnel within the Vietnam theater.  See Army Regulation 672-5-1, 28.  The Vietnam Service Medal was awarded to all members of the Armed Forces of the United States serving at any time between July 4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or the airspace thereover in direct support of operations in Vietnam.  The Veteran received neither medal, and as noted above, his service during the Vietnam War was completely accounted for in his personnel records, which show that he was never in Vietnam.  Accordingly, as the Veteran did not serve in Vietnam, and his service was entirely in locations where no combat was occurring at the time, his assertions regarding combat and participating in combat clean up are not credible.  

Although the post-service treatment records contain several diagnoses of PTSD, to the extent these are found related to service, they are exclusively tied to the Veteran's report of combat or the after-effects of combat.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Moreover, the Board finds that the diagnoses in this case that are based on a not-credible stressor are themselves not credible.  

The Veteran has noted several additional stressors that are not related to assertions of combat.  Indeed, his hearing testimony is devoid of references to combat or Vietnam, with the possible exception of his unexplained reference to dead bodies.  The Veteran testified that he was a weapons specialist in the Army, and was stationed at an ammunition dump.  He testified that he experienced a lot pressure being in the same room with all of the explosives and weapons.  The Veteran testified that, when he was in the Marine Corps, during grenade training, a grenade went off "next door" to him.  Unfortunately, these are not the type of incidents that could be verified through official means, and the Veteran has identified no corroborating evidence.  The Veteran's feelings of anxiety or pressure when in the vicinity of weapons is not the type of information that would be routinely recorded.  This is also true of his assertion that a grenade went off near him.  Specifically, a grenade going off during grenade training would not be unusual.  The Veteran has not asserted that anything unusual or noteworthy occurred, such as an injury, only that the incident was stressful to him.  That the grenade went off too close to him, or caused him anxiety are subjective assertions that would not be expected to have been officially recorded.  

While the Veteran's assertions regarding his anxiety associated with serving at an ammunition dump, and being in the vicinity of a grenade explosion are evidence to be considered, where a claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

As there is no verified stressor, service connection for PTSD is not warranted.  

The Veteran also has several diagnoses of psychiatric disorders other than PTSD.  These include notation of psychotic features.  However, the first such notation does not appear in the record until 2007, well after the Veteran started treatment for psychiatric symptoms in December 2005, and almost 30 years after the Veteran was separated from service.  Accordingly, the presumption applicable to psychoses does not apply.  

Regarding the diagnoses of major depressive disorder and bipolar disorder, the Veteran testified that he suffered depression in the service, and continued with depression after service.  However, service treatment records reveal that the Veteran was never treated for psychiatric complaints during service, and was found to be psychiatrically normal at service separation.  This finding is not the same as a silent record.  It shows that the Veteran was examined and found affirmatively to be psychiatrically normal.  Accordingly, the Board finds that, to the extent of any symptoms of a psychiatric disorder experienced in service, they were not chronic in service, and they were not present at separation.

The Board also finds that symptoms of a psychiatric disorder have not been continuous since service separation.  The Veteran was examined by VA shortly after discharge in August 1979, and no psychiatric symptoms were noted.  The first treatment for psychiatric symptoms appears in July 2004.  Significantly, when examined for Social Security disability in September 2003, the Veteran spoke extensively about his service, but did not mention any psychiatric symptomatology.  And, while the examiner appears to have conducted a thorough examination and noted all present disabilities, there were no findings regarding psychiatric problems.  

The Board acknowledges that "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  However, his actions intervening service and the filing of his claim in June 2007 are inconsistent with having experienced significant symptomatology.  The Veteran filed a claim for service connection in May 1979 and did not mention psychiatric symptoms.  He filed additional claims in June 1979, August 1979, April 2003, and September 2004, but did not mention psychiatric symptoms.  He did not file a claim for a psychiatric disorder until June 2007.  While the Veteran's silence regarding psychiatric symptomatology for so many years after service is not itself indicative of a lack of symptomatology, his silence regarding psychiatric symptomatology in the context of his active pursuit of service connection for numerous other claimed disorders is significant.  It is reasonable to conclude that in the period beginning in May 1979, the Veteran was seeking service connection for all disorders that he believed were related to service.  Therefore his inaction regarding psychiatric symptoms in the context of action regarding numerous other disorders indicates to the Board that he was not experiencing psychiatric symptomatology at that time.  

The Board finds that the Veteran's psychiatric disorders are not related to service.  There is no medical opinion that purports to relate a diagnosis other than PTSD to service.  While several reports include the Veteran's assertion that he experienced psychiatric symptoms in service and since service, that assertion is inconsistent with his actions and is not credible.  Therefore, as the evidence tending to relate a current psychiatric disorder to service is based on non-credible assertions of the Veteran, such evidence is also non-credible.  

In summation of the Board's findings regarding PTSD and other psychiatric disorders on direct and presumptive bases, the Veteran did not engage in combat with the enemy; symptoms of a psychiatric disorder were not chronic in service; a psychosis did not become manifest within a year of service separation; symptoms of a psychiatric disorder have not been continuous since service separation; and a 
current psychiatric disorder is not related to active service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board will address the Veteran's claim for service connection for depression on a secondary basis in the remand below. 

Bronchitis and Ghon's Complex

The Board finds that symptoms of bronchitis and Ghon's complex were not chronic in service.  Service treatment records reveal that the Veteran was not treated for lung or respiratory complaints during service, and his lungs were found to be clinically normal at service separation.  Moreover, the Veteran testified that he was not treated for bronchitis in the service, but had allergies and had to use nasal spray.  The Veteran testified that he was not diagnosed with Ghon's complex until 2007, and did not have a problem with it in the service.  

The Board finds that symptoms of bronchitis and Ghon's complex were not continuous after service.  This is also consistent with the Veteran's testimony.  The first diagnosis of bronchitis does not appear in the record until October 2006.  At that time, the Veteran was seen for complaint of pleuritic chest pain for several days.  He reported a cough with yellow sputum.  The diagnosis was bronchitis. However, prior examinations of the lungs in August 1979, October 2003, October 2004, and November 2004 were normal.  Indeed, in October 2006, the Veteran described the duration of symptoms as having been only days.  

The first reference to Ghon's complex appears in a January 2009 chest X-ray.   While an April 2010 X-ray notes old TB, a history of tuberculosis was negative in August 2005, and February 2007.  A December 2009 CT of the chest showed a left lingular calcified granuloma, likely on the basis of prior granulomatous disease; however, this finding was noted as completely benign.  In a December 2009 private consultation, it was noted that the Veteran had been exposed to TB earlier that year when hospitalized when his roommate was found to have active TB.  A January 2010 X-ray noted a consolidation in the superior segment of the right lower lobe attributed to pneumonia.  In any event, the Veteran has not identified, and the clinical evidence does not show any pertinent symptomatology for decades after service.  

The Board finds that bronchitis and Ghon's complex are not related to service.  There is no medical opinion that purports to relate either condition to service.  The Veteran apparently believes that his bronchitis and Ghon's complex are related to service, but he has not explained this belief in any detail.  More importantly, he has not explained the absence of any pertinent symptoms or findings in service or for so many years after service.  As such, his opinion is not as persuasive as the clinical evidence, which indicates recent onset of both conditions, completely unrelated to service.  

In summation of the Board's findings, symptoms of bronchitis and Ghon's complex were not chronic in service, have not been continuous since service separation, and are not related to active service.  Accordingly, service connection for bronchitis and Ghon's complex is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Sleep Apnea, Anemia, and Hyperlipidemia

The Board finds that symptoms of sleep apnea, anemia, and hyperlipidemia were not chronic in service.  Service treatment records reveal that the Veteran was not treated for sleep problems, anemia, or hyperlipidemia in service.  At service separation, all systems except for a right femur fracture were clinically normal.  

The Board finds that symptoms of sleep apnea, anemia, and hyperlipidemia have not been continuous after service.  Indeed, there does not appear to be a current diagnosis of sleep apnea.  A hand-written note on private clinical record dated in December 2009 indicates that the Veteran reported sleep apnea.  The Veteran testified that he hadn't slept a good night since he got out of the service.  The Veteran has reported sleep impairment on numerous occasions.  There is ample medical evidence that relates sleep impairment to the Veteran's depression.  However, the claim that has been adjudicated is specifically for sleep apnea.  The Veteran testified that he was scheduled for a sleep study to confirm a diagnosis, but does not have a diagnosis at present and is not using a C-PAP machine.  While he submitted evidence since the hearing, there was no reference to a sleep study having been conducted.  

To the extent that sleep impairment may be associated with depression, a secondary service connection claim for that disability is being remanded.  Should the claim ultimately be granted, sleep impairment is a component of any psychiatric disability.  However, there is no diagnosis of sleep apnea on which to base a claim for service connection.

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding anemia, the only reference to anemia appears in an April 2010 ER note.  The Veteran was treated for chest pain.  He was examined, and among the resulting diagnoses was anemia.  

There are several reference in the claims file to hyperlipidemia, or hypercholesterolemia, but none prior to January 2006.  The Veteran was started on statins at that time.  

The Board finds that anemia and hyperlipidemia are not related to service.  No medical opinion purports to relate either finding to service.  While the Veteran apparently believes both are related, he has not described the basis for this belief.  Moreover, he has not accounted for the lack of symptomatology in service, and for so many years after separation.  As such, the Board finds his opinion less persuasive than the clinical evidence, which indicates recent onset of both conditions, completely unrelated to service.  

In summation of the Board's findings, the Veteran does not have sleep apnea; symptoms of sleep apnea, anemia, and hyperlipidemia were not chronic in service, have not been continuous since service separation, and are not related to active service.  Accordingly, service connection for sleep apnea, anemia, and hyperlipidemia is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than PTSD, on direct service connection and presumptive bases, is denied.

Service connection for bronchitis is denied.

Service connection for Ghon's complex of the left lung is denied.

Service connection for sleep apnea is denied.

Service connection for anemia is denied.

Service connection for hyperlipidemia is denied.


REMAND

Entitlement to service connection for a psychiatric disorder other than PTSD, as secondary to the service-connected right femur disability.

Entitlement to service connection for a left knee disorder on direct, presumptive, and secondary bases.

Entitlement to service connection for a right ankle disorder.

Entitlement to service connection for a left ankle disorder.

Entitlement to service connection for a right foot disorder.

Entitlement to service connection for a left foot disorder.

Entitlement to service connection for abnormal eye movement.

Whether new and material evidence has been received to reopen a claim seeking service connection for hypertension.

Whether new and material evidence has been received to reopen a claim seeking service connection for head injury residuals.

Whether new and material evidence has been received to reopen a claim seeking service connection for a low back disorder.

Entitlement to an increased disability rating for chronic sclerosing osteomyelitis and shortening of the right femur, rated at 10 percent prior to January 17, 2006 and 30 percent since January 17, 2006. 

Entitlement to an increased disability rating for degenerative joint disease of the right knee, rated at 10 percent. 

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

A remand is required regarding the issues listed above, to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Rating Claims and TDIU

Here, the Veteran testified that his service-connected right femur and knee disabilities had worsened since the most recent VA examinations.  He also testified that he recently fell on the right leg and re-injured it.  He also testified that he was beginning physical therapy at the VA Hospital in Montgomery.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Where, as here, the evidence suggests that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer, 10 Vet. App. at 403.

In this case, the Board concludes that the Veteran's service-connected right femur and knee disabilities may have worsened since the prior VA examinations, and that a new examination is necessary to evaluate his service-connected conditions.  

The separate issue of entitlement to TDIU is inextricably intertwined with the increased rating claims, and the proposed development will encompass that issue as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or 
appellate litigation).

Service Connection for Eyes, Feet, and Ankles; Reopening of Service Connection for Head Injury, Hypertension, Back.

In his initial May 1979 claim, the Veteran stated that he was hospitalized from November 24, 1978 to March 1, 1979 at Camp Pendleton for a fractured right femur (already service-connected), lacerations over both eyes (already service-connected), and a skull injury.  In a June 1979 claim form, he reported a bus accident at Twentynine Palms resulting in injuries to the left eye, head, face, and chest.  He reported that he was treated for injuries at Twentynine Palms, but did not state that he was hospitalized there.  It appears that hospital records from Twentynine Palms were specifically requested in August 1979, but no records could be found.  However, in an August 1979 claim, he reported that he had been hospitalized at Camp Pendleton for a broken right leg, as well as injuries to the head, eyes, fingers, hands and both knees.  

At his hearing, the Veteran testified that he was a terrain instructor in Twentynine Palms, California in his last duty station.  According to the Veteran, one of the jeeps in which he was riding flipped over and knocked him unconscious.  It put him in a coma for a little while and caused injuries to the back, chest, and head.  He testified that he was hospitalized in a military hospital and was released from the hospital in a full body cast.  However, the Veteran appeared unsure as to the name and location of the hospital.  He affirmed that he was stationed at Twentynine Palms at the time, but could only state that it was a big hospital and he remembered seeing the Air Force, Army, and Marines, and all different kind of doctors there, so it was one of the biggest hospitals they had in the Marine Corps.  The Veteran also testified that, when he was discharged from the hospital in a full body cast, they also diagnosed him with high blood pressure.

At the VA examination in April 2004, the Veteran reported a head injury with a 72-hour loss of consciousness, as well as back and neck injuries resulting from the in-service accident.

Regarding the Veteran's feet and ankles, the Veteran's assertions have changed throughout the claim and appeal.  He has asserted that his feet and ankles were injured as a result of general exertion in the service, that they were injured during cold weather training, and that they were injured in the bus/jeep/car accident discussed above.  He has also asserted that these symptoms are secondary to the service-connected right femur and knee disabilities.  As the outcome of these claims may hinge on the information contained in the hospital records from Camp Pendleton, adjudication of these claims must also be deferred.  

In sum, pertinent to the issues on appeal, the Veteran attributes injuries to his back, left knee, ankles, feet, head, and eyes to the in-service accident, as well as hypertension.  As noted above, hospital records from Twentynine Palms were specifically requested in August 1979, but no records could be found.  The service treatment records do not otherwise refer to a bus, jeep, or automobile accident; however, the service separation examination does state that the Veteran's service-connected right femur was fractured in November 1978, lending at least some support to his testimony regarding an accident at that time.  

The Board is unaware of the current method for filing military hospital clinical records, but at one time, such records were filed at NPRC by the name of the hospital and by the year they were created.  To obtain such clinical records, NPRC needed the name of the hospital, month, and year of treatment, as well as the Veteran's name and service number.  Thus, a request for hospital clinical records from the Naval Hospital at Twentynine Palms would not have produced records from the Naval Hospital at Camp Pendleton.  There is no indication from the claims file that a specific request has been made to obtain records from the Naval Hospital at Camp Pendleton, and there appears to be a reasonable possibility that such records exist.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  

While this claim involves a determination as to whether new and material evidence has been received, by regulation, VA must provide some limited assistance, to include document gathering assistance, even before a claim is reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003); see 38 C.F.R. § 3.159(c)(1)-(3).


Service Connection for Left Knee

In addition to the Veteran's assertion that he injured his left knee in an automobile accident in the service, he has also testified that his left knee symptoms are related to a gait compensation resulting from his service-connected right knee disability.  This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed chronic ankle disorders and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of a current left knee disorder to the service-connected right knee.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of left knee disorder, and the uncontested presence of a service-connected right knee disorder, as well as the possibility of verification of the claimed in-service injury by means of development proposed above, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current left knee disorder is causally related to active service or proximately due to or a result of the service-connected right knee disorder.  

Service Connection for a Psychiatric Disorder - Secondary Basis

The Veteran has asserted that his depression is a result of his service-connected right femur fracture and the pain associated with that disorder.  It is uncontested that the Veteran has a diagnosis of major depressive disorder, and that service connection is in effect for residuals of a right femur fracture.  Accordingly, as there is competent evidence of a current disability, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with another service-connected disability, but insufficient competent medical evidence on file for the VA to make a decision on the claim, a remand for a medical opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate source any hospital records from the Naval Hospital at Camp Pendleton, California, pertaining to a hospitalization on or about November 22-24, 1978.  Associate any records obtained with the claims file, or include a certification that such records were requested and do not exist.

2.  Schedule an examination to determine the current degree of severity of the Veteran's service-connected right femur and right knee disabilities, as well as the nature and etiology of any current left knee disorder.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

* In reporting the results of range of motion testing of the right knee, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The examiner should assess the degree of severity of any pain.  

* The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the right knee.  The examiner should also determine if the right knee locks and if so the frequency of the locking.  

* Tests of right knee joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment of the right knee due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

* The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use of the right knee or during flare-ups (if the Veteran describes flare-ups), and, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss of the right knee.  

* The examiner should also provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work.  The disabilities to be considered are chronic sclerosing osteomyelitis and shortening of the right femur, rated at 10 percent prior to January 17, 2006 and 30 percent since January 17, 2006, degenerative joint disease of the right knee, rated at 10 percent, and scars of both eyebrows, rated at zero percent.  The question to be answered by the examiner is whether the combined effect of these service-connected disabilities, without consideration of any nonservice-connected disabilities, render the Veteran unable to secure and follow a substantially gainful occupation.

* Regarding the left knee, feet, and ankles, the VA examiner should provide all current diagnoses, and for each, offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that such diagnosis is causally or etiologically related to the Veteran's active service or to the service-connected right femur or knee disability.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  

3.  Afford the Veteran a VA examination to determine whether the Veteran's major depressive disorder is proximately due to or a result of the service-connected right femur fracture.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims file, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the majore depressive disorder, or any identified psychiatric disorder (other than PTSD) is related to the service-connected right femur fracture or any other service-connected disability.  The supporting rationale for all opinions expressed must also be provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted in the event that additional service records should be obtained, the issues of entitlement to an increased disability rating for chronic sclerosing osteomyelitis and shortening of the right femur, entitlement to an increased disability rating for degenerative joint disease of the right knee, entitlement to service connection for a psychiatric disorder on a secondary basis, entitlement to service connection for a left knee disorder, entitlement to service connection for right and left foot and ankle disorders, whether new and material evidence has been received to reopen a claim seeking service connection for entitlement to service connection for a back disorder, hypertension, and head injury residuals, and entitlement to a TDIU, should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


